Title: From Thomas Jefferson to Peter Le Poole, 14 October 1806
From: Jefferson, Thomas
To: Le Poole, Peter


                        
                            Sir
                            
                            Washington Oct. 14. 06.
                        
                        Your memory has decieved you in supposing that I had any agency in the transactions stated in the inclosed papers, or any knolege of them. they are stated to have taken place under the administration of mr
                            Henry as Governor of Virginia, at which time you suppose I was a member of his Executive council. I never was a member of
                            that council. I succeeded him as Governor, but have no recollection of any correspondence with you while in that office,
                            nor that any such person had been employed by my predecessor. if the records of that period are not lost, they may be
                            resorted to for a verification of what you alledge; for which purpose your application must be to the present governor. to
                            save you the trouble of making new copies of such lengthy statements I return all your papers & your letter with them.
                            Accept my salutations & and respects.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. your letter tho’ dated Feb. 1. was not recieved till Oct. 4.
                        
                    